Exhibit 10.1

AMENDMENT NO. 18 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 18 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) is entered into as of June 11, 2010 by and among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) JPMorgan Chase Bank, N.A. (“JPMorgan”), SunTrust Bank (“SunTrust”), Wells
Fargo Bank, N.A. (successor by merger to Wachovia Bank, National Association)
(“Wells Fargo”), and The Royal Bank of Scotland plc (“RBS”) as successor to ABN
AMRO Bank N.V. (each of the foregoing a “Committed Purchaser”),

(d) Falcon Asset Securitization Company LLC, Three Pillars Funding LLC and
Amsterdam Funding Corporation (each of the foregoing, a “Conduit”),

(e) SunTrust Robinson Humphrey, Inc., Wells Fargo, RBS and JPMorgan (each of the
foregoing, a “Co-Agent”), and

(f) JPMorgan, as administrative agent for the Groups (together with its
successors and permitted assigns and in such capacity, the “Administrative
Agent” and together with the Co-Agents, and their respective successors and
permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, the LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in the RPA.

2. Amendments to RPA. Effective as of the Effective Date (as defined herein),
subject to the satisfaction of the condition precedent set forth in Section 3
below, the RPA is hereby amended as follows:

(a) Section 7.1 of the RPA is hereby amended to add the following new clause
(m) in proper alphabetical order:

(m) (i) The Seller or the Performance Guarantor shall fail to perform or observe
any term, covenant or agreement contained in any Share Issuance Agreement,
(ii) any Share Issuance Agreement shall cease to be effective or the legally
valid, binding and enforceable obligation of the Seller or the Performance
Guarantor, or the Seller or the Performance Guarantor shall contest in any
proceeding in any court or any mediation or arbitral proceeding such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder or (iii) the issuance of any securities under the Share Issuance
Agreements shall be rescinded or such securities are required to be returned.



--------------------------------------------------------------------------------

(b) The definitions of “Group Commitment” and “Group Limit” set forth in Exhibit
I to the RPA are hereby amended and restated in their entirety as follows:

“Group Commitment” and “Group Limit” means, for each Group, the amount set forth
next to its name in the table below under the applicable column heading:

 

GROUP NAME

   GROUP LIMIT    GROUP COMMITMENT

Wells Fargo Group

   $ 64,166,666    $ 64,166,666

Falcon Group

   $ 122,208,334    $ 122,208,334

Three Pillars Group

   $ 76,125,000    $ 76,125,000

Amsterdam Group

   $ 87,500,000    $ 87,500,000

(c) The definition of “Incremental Availability” set forth in Exhibit I to the
RPA is hereby amended and restated in its entirety as follows:

“Incremental Availability” means, at any time, an amount equal to (i) the Net
Receivables Balance, minus (ii) the Required Reserve, minus (iii) at all times
other than during the period commencing on June 11, 2010 and ending on July 2,
2010, the Adjustment Benefit, minus (iv) the aggregate Credit Exposure of all
Groups.

(d) The definition of “Transaction Documents” set forth in Exhibit I to the RPA
is hereby amended and restated in its entirety as follows:

“Transaction Documents” means, collectively, this Agreement, the Sale Agreement,
the Fee Letters, the LC Applications, the Subordinated Notes, the Liquidity
Agreements, the Performance Undertaking, each Collections Notice, the Share
Issuance Agreements and all other instruments, documents and agreements executed
and delivered by the Seller, the Performance Guarantor or any Originator in
connection herewith.

 

2



--------------------------------------------------------------------------------

(e) The Commitment set forth on the signature page for JPMorgan is hereby
amended to delete the reference to “$139,666,667.00” therein and to substitute
“$122,208,334” therefor.

(f) The Commitment set forth on the signature page for SunTrust is hereby
amended to delete the reference to “$87,000,000.00” therein and to substitute
“$76,125,000” therefor.

(g) The Commitment set forth on the signature page for Wells Fargo is hereby
amended to delete the reference to “$73,333,333.00” therein and to substitute
“$64,166,666” therefor.

(h) The Commitment set forth on the signature page for RBS is hereby amended to
delete the reference to “$100,000,000.00” therein and to substitute
“$87,500,000” therefor.

(i) Exhibit I to the RPA is hereby amended to insert the following definition in
proper alphabetical order:

“Share Issuance Agreements” means, collectively (i) that certain Fee Letter
dated June 11, 2010 made by the Performance Guarantor and the Seller for the
benefit of the Co-Agents and (ii) any other instrument, document or agreement
executed in connection with any of the foregoing.

3. Conditions Precedent. This Amendment shall become effective on the date (the
“Effective Date”) when each of the following conditions precedent have been
satisfied or waived:

(a) The Administrative Agent shall have received the following, each in a form
satisfactory to the Administrative Agent: (i) counterparts of this Amendment
duly executed by the Seller, the Performance Guarantor, each Purchaser and the
Agents, (ii) duly executed copies of the Share Issuance Agreements to be
executed on or before the date hereof, (iii) an opinion of Kirkland & Ellis LLP,
counsel to the Seller, delivered in connection with the execution of the Share
Issuance Agreements to be executed on or before the date hereof, in form and
substance satisfactory to the Agents, and (iv) such other documents, instruments
or agreements as any Agent shall reasonably request.

(b) Receipt of all fees and expenses payable on the date hereof under the Share
Issuance Agreements or otherwise in connection with the transactions
contemplated herein.

(c) Compliance with all terms and conditions set forth in the fee letter of even
date herewith among the Seller, the Performance Guarantor and the Co-Agents.

(d) The Seller shall have paid the reasonable legal fees and disbursements of
(i) the Administrative Agent’s counsel, Sidley Austin LLP and (ii) the Wells
Fargo Agent’s counsel, Greenberg Traurig, LLP, in each case, invoiced on or
prior to the date on which the conditions described in clauses (a) through
clause (c) of this Section 3 have been satisfied.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties. In order to induce the other parties to enter
into this Amendment:

(a) The Seller hereby represents and warrants to the Purchasers and Agents that
after giving effect to the amendments contained in Section 2 above, (i) no
Servicer Default or Potential Servicer Default exists and is continuing as of
the Effective Date or would result from the execution, delivery and performance
of this Amendment or any of the Share Issuance Agreements, (ii) the RPA, as
amended hereby, and the Share Issuance Agreements constitute the legal, valid
and binding obligation of the Seller and the Performance Guarantor enforceable
against such Person in accordance with their terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and (iii) excluding Section 3.1(k) of the RPA
solely insofar as it relates to the absence of a Material Adverse Effect of the
type described in clause (i) of the definition of such term (as to which no
representation or warranty is made hereby), each of the Seller’s representations
and warranties contained in the RPA is correct as of the Effective Date.

(b) The Performance Guarantor hereby represents and warrants to the Purchasers
and Agents that (i) neither the Performance Guarantor nor any of its Affiliates
(A) has received a demand for payment, or has knowledge, of complete or partial
withdrawal liability to any multiemployer plan, (B) to its knowledge,
contributes to any multiemployer plan (within the meaning of section 4001(a)(3)
of the Employee Retirement Security Act of 1974, as amended) that has an
accumulated funding deficiency that has not been waived or (C) contributes to
any single employer defined benefit plan with respect to which any minimum
required contribution (within the meaning of section 430(a) of the Internal
Revenue Code of 1968, as amended) was not paid by its due date and (ii) the
execution, delivery and performance by the Performance Guarantor of this
Amendment and the Share Issuance Agreements do not breach, or result in a
default under, any agreement by which the Performance Guarantor or any of its
Subsidiaries may be bound, including, without limitation, that certain Note
Purchase Agreement dated as of February 11, 2010 by and among the Performance
Guarantor, certain investors parties thereto as buyers and certain Subsidiaries
of the Performance Guarantor parties thereto as guarantors.

(c) The Performance Guarantor hereby consents to the amendments herein contained
and ratifies and confirms that the Performance Undertaking remains in full force
and effect.

5. Ratification. Except as modified hereby, the RPA is hereby ratified, approved
and confirmed in all respects.

6. Reference to Agreement. From and after the Effective Date, each reference in
the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the RPA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean, respectively, the RPA as modified by this Amendment.

 

4



--------------------------------------------------------------------------------

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment.

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

  Name:   Title: YRC WORLDWIDE INC., as Performance Guarantor By:  

 

  Name:   Title: SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

 

  Name:   Title: SUNTRUST BANK, as a Committed Purchaser By:  

 

  Name:   Title:

 

Amendment No. 18 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC, as a Conduit By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Falcon
Agent and as Administrative Agent By:  

 

  Name: John M. Kuhns   Title: Executive Director FALCON ASSET SECURITIZATION
COMPANY LLC, as a Conduit BY: JPMORGAN CHASE BANK, N.A., ITS ATTORNEY-IN-FACT
By:  

 

  Name:   Title: WELLS FARGO BANK, N.A. (successor by merger to Wachovia Bank,
National Association), as a Committed Purchaser and as Wells Fargo Agent By:  

 

  Name:   Title:

 

Amendment No. 18 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Purchaser and as Amsterdam Agent
By:   RBS SECURITIES INC., as its agent By:  

 

  Name:   Title: AMSTERDAM FUNDING CORPORATION, as a Conduit By:  

 

  Name:   Title:

 

Amendment No. 18 to

Third Amended and Restated Receivables Purchase Agreement